FOLEY, Judge
(dissenting).
I respectfully dissent. It is my view that the order of the Minnesota Transportation Regulation Board that denied a petition to transfer an irregular route common carrier permit to Herold should be affirmed.
MTRB rules define “fit and able”:
The term “fit and able” shall mean that the applicant is financially able to conduct the proposed business; that the applicant’s equipment is adequate and properly maintained; that the applicant is competent, qualified, and has the experience necessary to conduct the proposed business; [and] that the applicant is mentally and physically able to comply with rules and statutes of the commission.
Minn.R. 7800.0100, subpt. 4 (1989) (emphasis added.)
The MTRB found that Herold was not fit and able to conduct business under the proposed transfer of Wilson’s permit on the ground Herold had violated the statutory provisions of Chapter 221 by in effect operating under an unauthorized transfer of permit authority. The MTRB found that the Manager’s Agreement was merely a *22subterfuge for an unauthorized transfer of permit authority.
The MTRB supported its determination that the parties' arrangement constituted a subterfuge by citing Wilson’s lack of control over the business operations. In fact, the evidence indicates that Wilson had minimal contact with Herold over the years the business was operating.
Because of the deference that is awarded to the decisions of the administrative agency, this court should affirm and not reach out to provide relief to Herold.
Here, the MTRB determined that the substance of the parties’ agreement should govern the determination whether Wilson was actually exercising his authority under his permit prior to the attempted transfer to Herold. This determination is consistent with Minn.Stat. § 221.151 (1988), which states that in determining the authority Wilson exercised under the permit, “[t]he board [MTRB] shall look to the substance of the transaction rather than the form.”
The MTRB’s rules regarding leasing of vehicles provide:
The purpose of these leasing rules is to ensure that the primary responsibility for the conduct of regulated motor carrier operations remains in the authorized motor carrier, and that the members of the public using motor carrier services are clearly advised of the identity of the responsible carrier, and that the leasing of equipment by an authorized motor carrier from an owner thereof is not a subterfuge for leasing the carrier’s permit or certificate to the owner-lessor.
Minn.R. 7800.2500 (1989). The MTRB in the present case looked to the parties’ lease arrangements, and determined that they were, in fact, a subterfuge for an unauthorized transfer of permit authority to He-rold.
I would affirm.